Citation Nr: 1044927	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

What evaluation is warranted for residuals of an injury to the 
digital nerve of the right index finger?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran had active service from August 1981 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The case subsequently was transferred to the RO in 
Portland, Oregon, and that office forwarded the appeal to the 
Board.

In April 2010, the Board granted entitlement to service 
connection for an injury to the digital nerve of the right index 
finger and remanded the issue of a compensable evaluation for 
injury to the digital nerve of the right index finger for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the April 2010 remand, the Board directed the AMC to schedule 
the Veteran for a VA examination.  The AMC did not schedule the 
appellant for such an examination because he submitted recent 
private treatment records addressing the severity of his nerve 
disability.  The Board's directive was not discretionary.  
Therefore, the AMC failed to comply with the directives of the 
April 2010 Board remand by not scheduling an examination.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran must be scheduled for a VA 
neurological examination for the purpose of 
determining the current severity of a right 
index finger distal nerve injury.  In 
accordance with the latest AMIE worksheets 
for rating neurological disorders, the 
examiner is to provide a detailed review of 
the appellant's current complaints, as well 
as findings as to the nature, extent, and 
severity of symptoms caused by this nerve 
disability.  The examiner should perform all 
studies deemed appropriate, and set forth all 
findings in detail in the examination report.  
The claims folder is to be made available to 
the examiner to review.  A complete rationale 
for any opinion offered must be provided.  
The VA physician must append a copy of his or 
her curriculum vitae to the medical opinion 
report. 

2.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
3.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
4.  Thereafter, the RO should readjudicate 
the claim for a compensable evaluation for 
residuals of an injury to the digital nerve 
of the right index finger under the 
applicable rating criteria for neurological 
disabilities.  If the benefit sought on 
appeal is not granted in full, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
an opportunity to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


